Citation Nr: 0110546	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.

The issues of entitlement to service connection for a left 
knee disability and bilateral pes planus will be addressed in 
the remand following his decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's diabetes mellitus appeal has 
been obtained by the RO.

2.  The veteran's diabetes has not been shown to be related 
to his active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1131, 1137 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred or 
aggravated diabetes while in the service.  He asserts that 
his service medical records demonstrate treatment for high 
blood sugar, and that he reduced this by a restricted diet.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim.  The Board finds that no reasonable possibility exists 
that additional assistance would aid in substantiating this 
claim.  In this regard, the Board notes that records 
pertaining to the veteran's service have been obtained from 
official sources.  Private and VA post-service treatment 
records have been obtained, and the veteran has not 
identified any additional post-service treatment records.  
The veteran was provided a VA examination in June 1998, which 
resulted in an opinion, based on the entire medical evidence, 
regarding the etiology of the veteran's diabetes.  The 
veteran has been provided a statement of the case informing 
him of the necessary requirements for a grant of service 
connection.  Pursuant to the Board's October 2000 remand, the 
veteran was scheduled for an opportunity to testify in person 
before a member of the Board.  The veteran failed to report 
for his hearing.  The Board, therefore, finds that, under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The veteran's service medical records indicate that on June 5 
and 13, 1978, he was given a fasting blood test and a random 
blood test.  The values were provided but no diagnosis was 
made.  

The earliest post-service medical records are dated in 1995, 
from the veteran's private health-care provider.  These 
records show treatment and diagnoses of diabetes during 1995 
and 1996.  No opinion was offered as to the etiology or cause 
of the veteran's diabetes.  Various VA treatment records 
dated in 1997 and 1998 indicate diagnoses and treatment of 
diabetes.  No opinion was offered as to the etiology or cause 
of the veteran's diabetes.

According to the report of a June 1998 VA examination, the 
examiner reviewed the claims file.  The examiner referred to 
the reports of the June 1978 blood tests in the veteran's 
service medical records as being within normal limits, and 
addressed them as having taken place on June 5 and 13, 1998.  
As the examiner provided the correct month, date and test 
result, the mistaken year appears to be a typographical 
error.  

During the examination, the veteran reported that he had been 
diagnosed with diabetes in 1984.  The examination report 
recounts the veteran's current treatment and provides results 
of the current physical examination and various diagnostic 
clinical tests.  The pertinent diagnosis was diabetes 
mellitus, insulin-dependent.  The examiner remarked that 
since the values from the veteran's blood tests in service 
were within normal limits, and the veteran himself reported 
no diagnosis of diabetes prior to 1994, it could be concluded 
that the onset of his diabetes was not in the service.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and diabetes mellitus becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the present case, the Board finds that the preponderance 
of the evidence is against service connection for diabetes on 
a direct basis.  In this regard, the Board observes that 
there is no evidence that the veteran had diabetes, manifest 
to a degree of 10 percent or more, within one year from his 
separation from service.  The veteran has not contended that 
this is the case or that any outstanding medical records 
would so document.  As a result, the veteran's diabetes may 
not be presumed to have been incurred in active service.  
38 C.F.R. § 3.307, 3.309.

Likewise, the Board points out that there is no competent 
direct medical evidence that the veteran's current diabetes 
is related to his service, or any clinical findings noted in 
his service medical records.  There is no evidence in the 
claims file that the veteran had diabetes while on active 
duty.  In fact, testing done at that time did not result in 
such a diagnosis.  Similarly, the veteran's diabetes was 
initially demonstrated too remotely from service to be 
etiologically related to service, in the absence of 
demonstration of continuity of symptomatology or competent 
medical evidence showing such relationship.  

Moreover, his post-service medical records do not include any 
opinion that is at least as likely as not that his diabetes 
was incurred or aggravated during active duty.  In fact, the 
June 1998 VA opinion asserts that the veteran's diabetes did 
not have its onset during the veteran's active service.  
Generally, a medical opinion based solely on a history 
provided by the veteran is not probative or material to the 
etiology of the claimed disability.  See Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993).  In this case, however, the Board finds that the 
June 1998 VA medical opinion is probative as to the etiology 
of the veteran's diabetes.  It is not based solely on the 
veteran's reported history, but also refers to the veteran's 
service medical records.  In addition, the medical record in 
the claims file supports the veteran's history, insofar as it 
fails to provide any diagnosis of diabetes prior to 1994.

The Board recognizes the veteran's own contention that his 
current diabetes was incurred in or aggravated by his active 
service.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
own opinion is not probative of the etiology of his current 
diabetes.  


ORDER

Service connection for diabetes is denied.  


REMAND

The veteran maintains, in substance, that he incurred a left 
knee disability, and incurred or aggravated bilateral pes 
planus, while in the service.  Accordingly, a favorable 
determination is requested.

Specifically, the Board observes that the veteran has not 
been provided VA examinations to determine whether the 
clinical findings noted in his service medical records are 
etiologically related to any currently demonstrated 
disabilities at issue.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required for these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any left knee 
disability or pes planus.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
left knee disability is related to the 
clinical findings in the veteran's 
service medical records.  Similarly, the 
examiner should address whether it is at 
least as likely as not that the pes 
planus identified on examination for 
entrance into service was chronically 
aggravated beyond its natural progression 
by the veteran's active service.  A 
complete rationale for all opinions 
expressed must be provided.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  After the development requested has 
been completed, the RO should 
readjudicate the veteran's claim for 
service connection for a left knee 
disability and for bilateral pes planus.

4.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


